DETAILED ACTION
This notice is in response to the remarks and amended claims filed on 02/02/2021 for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 21-23, 25, 30, 32, and 35-39 have been amended.
Claims 1-20 are cancelled.
Claims 21-40 are pending.

Response to Remarks/Amendments
The amendment filed February 2, 2021 has been entered. Claims 21-40 remain pending in the application. The claims 21-23, 25, 30, 32, and 35-39 have been amended. Applicant’s arguments and amendments to the claims have overcome each and every drawings objection, claim objection, 112 rejection, and 101 rejection previously set forth in the Non-Final Office Action mailed November 6, 2020. 

Allowable Subject Matter
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references.
Specifically, claim 21 recites “wherein the number of bits is based on a bandwidth of a null data packet (NDP) physical layer (PHY) protocol data unit (PPDU) to transmit; generate two initial 8 phase shift keying (PSK) symbols                     
                        
                            
                                s
                                1
                            
                            
                                0
                            
                        
                    
                 and                     
                        
                            
                                s
                                2
                            
                            
                                0
                            
                        
                    
                 based on the number of bits; generate a sequence of                     
                        
                            
                                2
                            
                            
                                P
                            
                        
                    
                 8PSK symbols by performing P-1 iterations, wherein for the p-th iteration two sequences                     
                        
                            
                                s
                                1
                            
                            
                                0
                            
                        
                    
                 and                     
                        
                            
                                s
                                2
                            
                            
                                0
                            
                        
                    
                 are generated by concatenating two sequences from the (p-1) iteration                     
                        
                            
                                s
                                1
                            
                            
                                (
                                P
                                -
                                1
                                )
                            
                        
                    
                 and                     
                        
                            
                                s
                                2
                            
                            
                                (
                                P
                                -
                                1
                                )
                            
                        
                    
                , wherein                     
                        
                            
                                s
                                1
                            
                            
                                0
                            
                        
                    
                 is equal to                     
                        
                            
                                s
                                1
                            
                            
                                p
                                -
                                1
                            
                        
                    
                  concatenated with                     
                        
                            
                                s
                                2
                            
                            
                                p
                                -
                                1
                            
                        
                    
                , and wherein                     
                        
                            
                                s
                                2
                            
                            
                                p
                            
                        
                    
                 equal to a scaler times                     
                        
                            
                                s
                                1
                            
                            
                                p
                                -
                                1
                            
                        
                    
                 concatenated with negative a value of the scaler times                     
                        
                            
                                s
                                2
                            
                            
                                p
                                -
                                1
                            
                        
                    
                , wherein a value of P is based on the bandwidth of the NDP PPDU to transmit”. Claims 36 and 38 recite similar language.
None of the prior art made of record below, either taken by itself of in any combination, would have anticipated or made obvious all features of the invention of the present application claim 21 at or before the time it was filed. Claims 36 and 38 recite similar language and fall under the same rationale. Dependent claims 22-35 (of claim 21), claim 37 (of claim 36), and claims 39-40 (of claim 38) incorporate the limitations of their parent claim, and fall under the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Nee et al. (US20140079048) discloses a sounding system using null-data packets (NDP) in compliance with IEEE 802.11 comprising using long training fields (LTF) and modulating 
Park et al. (US20170373808) discloses a sounding procedure generating a high-efficiency long training field (HE-LTF), transmitting a physical protocol data unit (PPDU) which comprises one or more symbols to which the HE-LFT sequence is mapped, wherein the HE-LTF sequence is generated by multiplying one row of a P matrix to a length unit of a row of the P matrix in a predetermined sequence (see, e.g., abstract, [0015-0020], [0151-0159], [0183-184]).
Rahbari et al. (NPL: “Exploiting Frame Preamble Waveforms to Support New Physical-Layer Functions in OFDM-Based 802.11 Systems”; June 2017) discloses using P-modulation to enable an OFDM-based 802.11 transmitter to embed user-specific bits into a frame preamble (see, e.g., abstract, pgs. 3778-3780, pg. 3785).
Porat et al. (US20160380729) discloses using 8-phase shift keying and responding to a null-data packet with beamforming feedback (see, e.g., abstract, [0059], [0069-0080])
Zhang et al. (US20160056991) discloses a method for generating a PHY data unit for transmission via a communication channel, encoding the data bits, where the bits ate mapped to a plurality of constellation symbols, and modulation using BSPK and QPSK conforming to the IEEE 802.11 standard (see, e.g., abstract, [0086-0087], [0113]-[0114]).
Suh et al. (US20170324598) discloses transmitting a frame comprising OFDM symbols in compliance with IEEE 802.11, wherein the frame comprises a first portion and a second portion, and using phase shift keying using sequence patterns for channel sounding using long training fields (see, e.g., abstract, [0029], [0041]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438